Newburgher, J.
The plaintiff brought this action to recover the balance ■of an amount due upon a contract for services in clearing for defendant for •over a year, and transacting its business, in the New York Clearing-House. It appears that the defendant started business as the “Ninth Avenue Bank,” but subsequently changed its name to the “Homestead Bank.” It then applied to the plaintiff to secure the facilities of the clearing-house, and plaintiff undertook to do the business of the defendant through the clearing-house, provided defendant would keep on deposit with plaintiff $20,000 as a compensation. Defendant failed to keep on deposit with the plaintiff the amount agreed, and an agreement was then made that $1,200 should be allowed to plaintiff for its services in the clearing-house, of which sum $500 was paid. The case was properly submitted to the jury. There arena exceptions either to the charge or in the admission of testimony that show error on the part of ■the trial justice. The motion to dismiss was properly denied, and the judgment must be affirmed, with costs.